Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about July 17, 1995, which granted plaintiff’s motion to amend the complaint to name third-party defendant-respondent as a direct defendant, and denied third-party defendant-respondent’s cross motion for summary judgment dismissing all claims against it, unanimously affirmed, without costs.
Summary judgment in favor of third-party defendant-respondent is precluded by an issue of fact as to whether it ere*404ated the slippery condition on the loading dock on which plaintiff fell. This issue was raised by evidence that third-party defendant George Little was running the only active event at defendant Convention Center at the time of the accident, and had the right to use the loading dock (see, Balsam v Delma Eng’g Corp., 139 AD2d 292, 296-297, lv denied and dismissed 73 NY2d 783; Zadarosni v F. & W. Restauranteurs, 192 AD2d 1051). We perceive no prejudice or surprise warranting disallowance of a direct claim by plaintiff against third-party defendant. Concur—Sullivan, J. P., Ellerin, Kupferman, Williams and Mazzarelli, JJ.